Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 26, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144223                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  NATHAN S. FRENCH,                                                                                        Brian K. Zahra,
            Plaintiff,                                                                                                Justices


  v                                                                 SC: 144223
                                                                    AGC: 1385-10, 1435-11,
                                                                    1613-11, 1614-11, 1615-11,
                                                                    1617-11
  ATTORNEY GRIEVANCE COMMISSION,
           Defendant.

  _________________________________________/

         On the order of the Court, the complaint for superintending control is considered,
  and relief is DENIED, because the Court is not persuaded that it should grant the
  requested relief.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 26, 2012                      _________________________________________
           p0319                                                               Clerk